Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.1 Page 1 of 26
               P. RANDOLPH FINCH JR., SBN 185004
                    E-MAIL: pfinch@ftblaw.com
1                 JON F. GAUTHIER, SBN 101724
                   E-MAIL: jgauthier@ftblaw.com

2                THOMAS E. DIAMOND, SBN 323333
                   E-MAIL: tdiamond@ftblaw.com

3    FINCH, THORNTON & BAIRD, LLP
                       ATTORNEYS AT LAW

4              4747 EXECUTIVE DRIVE – SUITE 700

           SAN DIEGO, CALIFORNIA 92121-3107
5                  TELEPHONE: (858) 737-3100
                    FACSIMILE: (858) 737-3101

6    Attorneys for Plaintiff Civil Prime General Engineering, Inc.
7

8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA for                  CASE NO: '19CV0428 GPC NLS
      the use and benefit of CIVIL PRIME
11    GENERAL ENGINEERING, INC., a                  COMPLAINT FOR:
      California corporation,
12                                                  (1)   RECOVERY ON MILLER
               Plaintiff,                                 ACT PAYMENT BOND;
13                                                  (2)   BREACH OF CONTRACT; AND
      v.                                            (3)   REASONABLE VALUE.
14
      GREAT AMERICAN INSURANCE                      DEMAND FOR JURY TRIAL
15    COMPANY, an Ohio corporation,
      K.O.O. CONSTRUCTION, INC., a
16    California corporation,
17             Defendants.
18

19                                      GENERAL ALLEGATIONS
20         1.        This action is brought pursuant to, and jurisdiction is conferred by, Title
21   40, United States Code, sections 3131 through 3133. This Court also has pendent or
22   ancillary jurisdiction of claims brought under California law.
23         2.        Venue in this Court is proper as the contract for which the Miller Act
24   payment bond was issued was to be performed in this judicial district of the United
25   States.
26   / / / / /
27   / / / / /
28   / / / / /

     COMPLAINT
                  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.2 Page 2 of 26


                   1         3.     Use-plaintiff Civil Prime General Engineering, Inc. (“Civil Prime”) is,
                   2   and at all relevant times was, a corporation duly organized and existing under and by
                   3   virtue of the laws of the State of California and licensed to perform the work
                   4   described below.
                   5         4.     Defendant Great American Insurance Company (“Great American”) is,
                   6   and at all relevant times was, a purported Ohio corporation purportedly authorized
                   7   and licensed to do business and doing business as a surety issuing bonds required by
                   8   law or contract by the United States of America and various agencies within the
                   9   jurisdiction of this Court.
                  10         5.     Defendant K.O.O. Construction, Inc. (“K.O.O.”) is, and at all relevant
                  11   times was, a purported California corporation purportedly authorized and licensed to
                  12   do business and doing business as a contractor within the State of California,
                  13   Southern District of California, with its principal place of business at 2510 Boatman
                  14   Avenue, West Sacramento, California 95691.
                  15                                 FIRST CLAIM FOR RELIEF
                  16                           (Breach of Contract – Against K.O.O.)
                  17         6.     Civil Prime realleges and incorporates by reference paragraphs 1
                  18   through 5, above, as though set forth in full at this point.
                  19         7.     Civil Prime is informed and believes that K.O.O., as the general
                  20   contractor, entered into written Contract No. N62473-09-D-1655, Task Order 0005
                  21   (the “Prime Contract”), with the United States of America, acting by and through the
                  22   Naval Facilities Engineering Command Southwest (“NAVFAC”) pursuant to which
                  23   K.O.O. agreed to construct, alter, or repair a public building or work of improvement
                  24   known as the P888 SOF Close Quarter Combat and Dynamic Shooting Facility at
                  25   Camp Michael Monsoor located in Pine Valley, California (the “Project”).
                  26   / / / / /
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
   Drive - Suite 700
                                                                   2
San Diego, CA 92121
   (858) 737-3100

                       COMPLAINT
                  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.3 Page 3 of 26


                   1         8.     On or about June 29, 2017, K.O.O. entered into a written subcontract
                   2   with Civil Prime (the “Subcontract”) pursuant to which Civil Prime would perform
                   3   grading work on the Project in exchange for payments by K.O.O. of $1,320,434.00
                   4   (the “Subcontract Price”). A true and correct copy of the Subcontract is attached as
                   5   Exhibit “1” and is incorporated by reference as though set forth in full at this point.
                   6         9.     During Civil Prime’s performance of the Subcontract, K.O.O. requested
                   7   Civil Prime perform additional work for an increase to the Subcontract Price of
                   8   $1,195,941.74.
                   9         10.    Civil Prime has fully and completely performed all obligations required
                  10   to be performed by the Subcontract including the additional work, except as waived
                  11   or excused, and all of the conditions precedent to the performance on the part of
                  12   Great American have occurred.
                  13         11.    On September 27, 2018, K.O.O. terminated the Subcontract pursuant to
                  14   the Subcontract’s provisions on Termination for Convenience.
                  15         12.    K.O.O. breached the Subcontract by failing to timely and fully pay
                  16   Civil Prime for the labor, services, materials, supplies, or equipment Civil Prime
                  17   furnished to the Project.
                  18         13.    To date, K.O.O. failed to pay Civil Prime at least $505,595.16 due,
                  19   owing and unpaid to Civil Prime.
                  20         14.    As a result of K.O.O.’s failure and refusal to pay, Civil Prime has been
                  21   damaged in an amount not yet fully ascertained and according to proof at trial, but at
                  22   least $505,595.16, together with interest, statutory penalties and charges, at the
                  23   maximum legal rates from dates according to proof.
                  24                                 SECOND CLAIM FOR RELIEF
                  25                               (Reasonable Value – Against K.O.O.)
                  26         15.    Civil Prime realleges and incorporates by reference paragraphs 1
                  27   through 14, above, as though set forth in full at this point.
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
   Drive - Suite 700
                                                                   3
San Diego, CA 92121
   (858) 737-3100

                       COMPLAINT
                  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.4 Page 4 of 26


                   1          16.     Within the last two years, Civil Prime furnished labor, services,
                   2   materials, supplies, or equipment to the Project at the special request of K.O.O.
                   3   Civil Prime enriched and conferred benefits upon K.O.O. by furnishing such labor,
                   4   services, materials, supplies, or equipment. Civil Prime did not intend or expect to
                   5   confer, and did not confer, those benefits gratuitously.
                   6          17.     Civil Prime has incurred losses by furnishing such labor, services,
                   7   materials, supplies, or equipment to the Project and by not being paid in full.
                   8          18.     The total and reasonable value of the benefits conferred by Civil Prime
                   9   to K.O.O. is not yet fully ascertained but is at least $505,595.16, and this amount
                  10   together with interest, statutory penalties, and charges at the maximum legal rate
                  11   from dates according to proof is due from K.O.O. to Civil Prime.
                  12                                THIRD CLAIM FOR RELIEF
                  13                (Recovery on Miller Act Payment Bond Against Great American)
                  14          19.     Civil Prime realleges and incorporates by reference paragraphs 1
                  15   through 18, above, as though set forth in full at this point.
                  16          20.     Civil Prime is informed and believes that under United States Code,
                  17   Title 40, sections 3131 through 3134, defendant K.O.O., as principal, and defendant
                  18   Great American, as surety, executed and delivered a payment bond number
                  19   CA3159160 (the “Payment Bond”) to NAVFAC whereby Great American bound
                  20   itself for the purpose of allowing a joint action or actions against it, and bound itself
                  21   in the sum of $12,000,000.00. A true and correct copy of the Payment Bond is
                  22   attached as Exhibit “2” and is incorporated by reference as though set forth in full at
                  23   this point.
                  24          21.     The Payment Bond was delivered to and accepted by NAVFAC and
                  25   inures to the benefit of Civil Prime.
                  26   / / / / /
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
   Drive - Suite 700
                                                                   4
San Diego, CA 92121
   (858) 737-3100

                       COMPLAINT
                  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.5 Page 5 of 26


                   1         22.    Great American has failed and refused to perform its obligations under
                   2   the Payment Bond, in that only part of the revised Subcontract Price has been paid
                   3   and Civil Prime remains owed sums for the labor, services, materials, supplies, or
                   4   equipment it provided to the Project at the direction of K.O.O.
                   5         23.    Civil Prime last furnished labor, services, materials, supplies, or
                   6   equipment to the Project within one year immediately preceding the date this
                   7   complaint was filed.
                   8         24.     Civil Prime is not required to provide K.O.O. or Great American with
                   9   written notice of its claim within 90 days of completion of its work because of its
                  10   direct contractual relationship, express or implied, with K.O.O.
                  11         25.    As a direct and proximate result of K.O.O.’s breaches of the
                  12   Subcontract, Civil Prime has been damaged in the amount of at least $505,595.16,
                  13   together with interest, statutory penalties, and charges at the maximum legal rates
                  14   from dates according to proof.
                  15         26.    Under the Payment Bond, Great American is obligated to pay Civil
                  16   Prime the amounts alleged.
                  17                                  PRAYER FOR RELIEF
                  18         WHEREFORE, the United States of America, for the use and benefit of Civil
                  19   Prime, requests judgment as follows:
                  20   ON ALL CLAIMS FOR RELIEF
                  21         1.     For general, special, and consequential damages in an amount not yet
                  22   fully ascertained and according to proof at trial, but at least $505,595.16;
                  23         2.     For interest, statutory penalties and charges on all sums at the
                  24   maximum legal rates from dates according to proof;
                  25         3.     For costs of suit; and
                  26   / / / / /
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
   Drive - Suite 700
                                                                  5
San Diego, CA 92121
   (858) 737-3100

                       COMPLAINT
                  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.6 Page 6 of 26


                   1         4.    For such other relief the Court deems just and proper.
                   2    DATE: March 4, 2019                   Respectfully submitted,
                   3                                          FINCH, THORNTON & BAIRD, LLP
                   4

                   5                                          By:______ ___________________
                                                                    P. RANDOLPH FINCH JR.
                   6                                                JON F. GAUTHIER
                                                                    THOMAS E. DIAMOND
                   7                                          Attorneys for Plaintiff Civil Prime General
                                                              Engineering, Inc.
                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
   Drive - Suite 700
                                                                6
San Diego, CA 92121
   (858) 737-3100

                       COMPLAINT
                  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.7 Page 7 of 26


                   1                               DEMAND FOR JURY TRIAL
                   2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Civil Prime
                   3   hereby demands trial by jury in this action of all issues so triable.
                   4    DATE: March 4, 2019                      Respectfully submitted,
                   5                                             FINCH, THORNTON & BAIRD, LLP
                   6

                   7                                             By:_________________________
                                                                       P. RANDOLPH FINCH JR.
                   8                                                   JON F. GAUTHIER
                                                                       THOMAS E. DIAMOND
                   9                                             Attorneys for Plaintiff Civil Prime General
                                                                 Engineering, Inc.
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
                       2569.002/3DW9081.aem
                  28
FINCH, THORNTON &
     BAIRD, LLP
   4747 Executive
   Drive - Suite 700
                                                                   7
San Diego, CA 92121
   (858) 737-3100

                       COMPLAINT
Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.8 Page 8 of 26




                        EXHIBIT 1
       Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.9 Page 9 of 26




                                                                        ~~,~~f~~t~liif~~
                                                                        . . .'· .: •'
                                                                              .. . ··:_:,i?J;·~:_::.-- . ·
                                                                                                                         :· -'.:>\·/ '.'




This Agreeiri~m       il~adc;at:
           ..... .:.,, ·.·-, •·· .... -.
                                              ·. surnmentq, CA




              Clty _____,w"+:,.',1,'~~~~J..,,;~!l'n...,crp
                                                     ....
                                                       ·....                      .,_ Stifle
                                                           m..,p.,,.n.,.tg,_'______                  CA ' ' Zip ,_      ~,'Wl
                                                                                    Fnx        · C!.llfil 371-1188 '.
                                                                                               ··(    •C




11nd

StJBCONTRAC1'0R .

             Nnme ,£Ml Prime O~eli!I Ens!.necrin5
              AddreM 1940 S4Lli Street

             City San D101Z2                       _ _ _ _ 8111111..QA Zit>-~-·-

             Phone {612) S01-0400                      Fax     .fa~)~$2) ~gj,g?,
             On or about lhc.~2ul~sc...._-.- day of..iJ"-lu:l.lau!l:l.@_______,_~J 20 -1.6_,, Contructor entered Into II prime llontrncl
             to perfonn tho following work:
    Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.10 Page 10 of 26




              11)

              b)




              c)
             d)
             c)




             f)




                      ••   -)'p
                      •      Fa
                      • .Far
                             Fit
                      •      fl'
                      -      p
                      I      Wlthb                     .-': -
                     . • -Dlup'iit~                 "'Labor Standards
                      u      oav114Bactf~·'AW" ''t · · ·- ·-    .      -
                      • AppNnd"ciii' atid Triiin·eee                       .
                             Ci>mpl11111liwifii'ca'l)'~lilnd Jteguh1tlons
                             Far Clau,~'-SU#,1.S.libcontricts -
                      •      Contract Tetmfon.tlri.h'~Oobiihnent
                      •     Cert1ficatJ01hi(E'hfti,tilty
                      •      Far Cliiuao 52i23i.i7 Prompt Payment For Con!tructlon Contrncte
             Sub,mn!l11clor certlfies Utnt he Is fully famillnr with all of the lcrrns of tho Con1r11ct Dooumcnta, the locallon of the Jobsllo, and tho
11110!>9.t                                                                     2
   Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.11 Page 11 of 26




con~lti~P.s u~df_,or which. tl~e .~orj<)~. to. ?ep_erfo1n,od and Nl!H!\~1?,ttt~fll i~tC!,,!Jl!s Am;cQ -~. nl ~A~P~,!lP..9~ l1lsJ11vpsl.!~&tiq.11 of ail aucl('
and Is not re ylii11.,011- llllY oi,lnions o~ re          ~nta\lonn 01 Ct:in         r, This A            . , represoiits~t . . . ' - - -1ent. The
Dootiments ii.re in~ti""''orilted lri.thln;Affi ' •'•._ ':'':}efercilcc,,iuti          .tmctoY'il'rl
Dooumciits intioru;~T1ii11y {~iliill'iil~lili'y't _ ;,Wli1,)ly-,o'i·,lndlrectiy, ·' \«iork covlre : ·
to ContnJ.cti:ir In ihc i'/ut(if, mililnilr and to the 11amH>iihi1(aa Coitt111cfo]'..1s·:~O_und 10 ()\vner:
                                                                                                                11
                                                                                                                    ·e
                                                                                                                             ~jt~n., _.- .•- _~:a:t!t:~if ,ifm,:
                                                                                                                       Conll'll_cl 9opu,, .
                                                                                                                                                1

                                                                                                                                              \JI, I? Ute c)i, ___.__ tifJbt,
work provided foi-lii:mj{'Agree:menl,' and lliet ~1lo'rc;h1 tlie C61\i~iiiit D<icumeuU'1rc'( ' Ja m~~11 to Cot1tractor1 ti.nd the W:Qr~ 'oi"
                                                                                            0




ll~!lcl~p.a,tlons th-,n,ln pi\_~lnJ'tp,~ubcontractor~s trade, ctilft, or type of worklthen »\Jch worlt 'spoclflcnifon·shall bo Interpreted to a~"p)y to
Subctil'nt.ractor imte~ ofGontraotor,                                       .



sincnoN 2, B.COi:tiHlt\Sl!ll)GQ,NIMCTf>BJ,S·:~QRK                                                _                  .               . _                            ·,
        ·:
         Suboo~liaotor-,~gra'il'b'T&Juifililh 1111 h1bor1 mnteiialil, ·cq utprnent and other fnolllties/nppu1101umoe required to pcrfonn and oomploti,
tho work or cnlinrsystcm:
                 .,_. :;', . ::·-
                                  ·    ·                                                                                                   ·        ·

      ►
      )l,,
      ►
      ►
      ►
      ►
      )>
    ·►·




      »: ·.

              -,It :~;-~J(f\~H}~llt ~hb ~oitfr~~f~~te.~~e~t take, pr~cedeni:e ov!r tile propu.saJ
               t,     It 1Jiir?i; ·• · dthat you wm be the responsible party for nll.p~~erwork required, Jllir Job Including submlttalri,;il~mdd
                                        ··9~nyj)ortlon of work a1ri..h~-~Y.t<? yottr '1?,»!if(ll>'.~Y: ~o.o. Con•tf~t.1L11,)nc,' _T~~                     lh~~rils!••de
                                             -.~~!!!!.f,~J,!ff~.lrl)nitlllii 1v~l~"~::Y~_it;~re requlr'etl 1oi~e11t, nre met by yo,u·,subcpntra~or attd'OJ!.~~tittiJ
                                  ,:s,,,;;i .~Yh>II reports are aubmlttfd•o•i tho project. .                  ·               ,           ·                : -·
                                   •
                                        0
                                        ·1   .J9},;t;   ·.                       '
               Ce~ffed p11yro,:lliffl.,iiit ~1~~~!!1~~ by fhe p"rty(i),vf,?!ldng 011 the p~_oJect,
                                                        :_,,;':>t";

               No\e,1 §,'!~~11nttii.:iitofo~ittto,t st11rt 11ny 1>11 site wotk1mtlLa,ll a11bmlltals ~re,.s,ubmllte1I and lipprov4ld,
                    '.,.t··:.~..       , '                            -.   . '       .'                  .:-..· .   ~   .·    ·:·



               I~_~:~~!9!' ,·-.·_'           '•~-~Urenc11, (Jertmc~M In !'!8, BITlOUnt r~~-~,~~f.~r~ nec!issary befor~ the iubc~ntractor
              can ~fiin:hli,w~rkon~lt~,; '.l'~IK ltn certified pnyrollM>, ~II c~rtlfleilr,}abor rep~r:t,'._•hall b_tl In 01n,pussesslon nnd
              ba~e«l'9p;the 111o'$'t'.'rtceut:fliJ(falnd laws:ae denned b,Y_thc Federal DepiiHrriilhfofli!hor arid Far Glauie' ,,rtor to any
               payment bf1eoiHrli#6r, 'The terms 11nd cou,lldon1' or this s~~con'tract iupetHde any t~rin,; condltiOIIS or
               ruitaJfoni i11~s·M,ct;iitT1lctor 111 bl~ or propoii~I: unless speclfic11ilff~pt~t~ on onr "!fopple!'l'fo1ita,}:Subcon~r11ct
              Fo~"· Siinl.!l'f'ly,ii~e ,te,rrns and condition, o( thlv aubcontract'iiupi!rsede any oral anil written teims or
              nndel'lltaniJlrig i.iri_lef8 spedncnlly. rep eat ed.

Por the projec\ In acoord1moc with the Conrract Documents nnd as more pmtlculnrly specified In;
              Seu ~ction J, ·.Entire Contract, Above

llnD6M                                                                               3
   Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.12 Page 12 of 26




                                                                                         .. ':,·'.   ·-··          .

            Jn:,futr',;,,·:;::,11Ul   •dlrnitiil/ctw'.J~i1:\C1Jli?"'' •' ·.   il's~hii     ..               >tii,:~i)             ;{ .)f\., w k a                      I C
P.':.",tf;!'J~ .              t~l~,:~i ""'1< •.,_,:,;;n,                 6':'I.•   •~t. ;.,~."~r;,,;~,t~ ·::;~?.'[(~l~.11i~tw:1.~Mi




                                                                                                                                                                                          f


                                                                                                                                                              .,···
                                                                                                                                                                      4:,]!~~~~i~·
                                                                                                                                                                      ,rnfilrltalh      h I~ .
                                                                                                                                                                        ·,-..!>':'~Fi?;:~~-"
                                                                                                                                              on             may. 41J~£ti;1-ij,!l~II
                                                                                                                                              il'o            the \\ior i       ·-;o~    tl
                                                                                                                                            :lii1n           . a111t:i"
                                                                                                                                                      ~Y,;~hd(lfd!i
                                                                                                                                              ,,... in.                                 ct
                                                                                                                                                     , it u:ter~_ork       Y ..··. ,    t;
                                                                                                                                                     Ired :\iy)hli( C.i>ri'tti!'iitll4
                                                                                                                                           .· . . . ..·r,~oitif~ii · · ·· t11e
                                                                                                                                             orittaot6Xffirln Ult               Jn
                                                                                                                                           ''fdil '    Subc'oh
                                                                                                                                       1
                                                                                                                                          'lo Co     tiirwlil1in       uril
                                                                                                                                    . ' • ·10 n d~fi'Which \,;,Hi~plt~ij'n1
                                                                                                                        ... h completion, , · ··              · ·· ·
             .. ' . .                 .            . ...          .. .   ·.   ·• . . ·                  ' ... ;    ,t.:\t;,·/t.. ,: ..
        . No . otiilms for ·at!~ltl~ri,I,~ompo,n~~.••<111 :ot d~n,:i,s~.f.· for delnyu, whcUic(q~~s~?i!~:4'11,~1~ ~r In_ part by any c_o,~duol on. (hp• part or
Conttat?~.rf ln~\~lrB1. l>~J no\ llmrtcd to, conduct amountnig to;~:h.re~-~~. of.llils Agreement; or ~~ta,r.r~~:.s.t~,gp.~\l~.c~ntraot(>rs or Owner, sl111 IJ
bo recovore~t;~gi,!i;(;pntractor, and the abovc•mcntl<me,die1t~n~lo'n ·of 1i~e for cornple,!i.g,~t~!.!fW;~~,.t~c s.olc re•~~h' of Subconlrl\o,tor;
provld~d, h<?,\Vcy,c,r! th~t .In the cven_t Con\mctor obu:iins nAd,ltion~Jcornpcnsahon fror11:0»'11cr p~:ijco~•!!~.?f ,uch dcl~ys, ..~~000111ractor at.1all
be cnllUed to'·auch<J><>!1.ion of thc addrtl.onal compensation so.. rec:efved by Contractot trorn Ow_1~11i' ru, is cqu1tnble under 11II of the
clrc.uritJ!tan~: ln.lhc event that Contractor prosecutes a'oJnlrh a,gafosi Owner for R~dhlon~l 9~'fy,1pAf\JJ~i9n~for iiny delay, Subcontractor shall
cooperate fully ""lih Cotttnotor In the prosecution thereofiuid shall pay costs and cxp,li1scs lncirttlld'ii{ooohc¢tlon thcroWhh, Including aciual
ntloll\cys' fcell, lti the cxtoilt that said cl11im Is made by Contrnct<ir al the request of Subcoiit~ctor, . . . .
ll1SPt9,l                                                                            4
  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.13 Page 13 of 26




SECTIONS.                                           .       I•   .Y           ....··   ,     •.. ,                      , .· .· ,                          ,
  .        Cone      .. ,..,             ., ...... ,.},'tff(ifiA,grcomont, S~~c,Qnlfl\~Jor   aiiaU,   subcontta~I)   ~~o:ut(a J~bor     and; matorlal bondiand
perfotnuttice. ' . . .· . _£ . . · ... , • -ui1'.,!'tfQiil!il111anlo l,rce11r,(lo'Q%fof!tffConiract Price.:.S''liUW11lffii'.tilfallbe ~.1$lirail b" .n co,»c,dUc
suryt~ #.?n!l!~l~C 'co~tr,l~ioFii~,d     s~iin       ~o'' In a foajr,~~(l'af(o§'fy lo Contracto1\. C:dhtrioio~ s1fnT1' JjBY one tin,epttiftiie pre:iiu~i)Qh liuid
bonds
   .
       uni'™
        .·
                  oth~Jso provided liereit1 or in the Contracf lDooumentll.
            -,.- ,..,,.;a';_-;,, . . . - .                                 '.


Sll}CTION-9. W§.                                                 .                             .·               . .                                    .
           ln   ~¥.itJit. fs,bi:ought on any oialm or !fens for hibor perfonnod or materials usod on or fµrt1lshed to lhe projool        Subconlniclor sh111f
                                                                                                                                         1
puy11t1~ ~,~~'fy,!,!jlf~~,~!Ul,~n or J_udgm1mt ~ m11y be establW\ed by i~e deci_s!91_1 of the court in said s.u·11, ;~u_b~jn,_trac,tor egreas wlt~ln ten ( I0)
day, after written demand ·to cause the effect of any suoh eu1t or lien to be removed from the premises,- 1111d in tho nvcnt Subcontrnotor 11hal I
fnll Wto do; C~otia,ctorJs ~u·tl10tlzed to usii whatever means In Its dlscfolion It iliay deem 11pproprJ1110:u(ca]lii~ said lien or sull to be removed
or dismissed and th" cost tll_e~~f,togct~er with nc~1ol allotnoys' feos, shall be Immediately dufirti~ pgyf.Bto'to Co11trac1or by S11bcontractor,
ll!lllW,J                                                                 5
    Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.14 Page 14 of 26




        _ ~~~i~~_tor,~cknow~edges ;lhlil Cori~cl?t/Jas Jn.tcred Into labor agreements covering work 111 his constn1ction Job sites with the
 lnbor unions llslli ln 1Seotion 26 below and lncolJ)oratea h¢o,ln by reference,
      .       !   .     ••   ;:•-.'   ,•   •.    ,·,.        .;   ·.",,,·.   -,
                                                                                 -- .                       .            .       -

     . - Subcontl'Rqtor a~B to comply with all of the tenns and conditions of those labor ngreemcnudniiltl g (rust t\lnd payment into the
                                           s~t
  respei:tlve !~bq(@si"t\m4s f~~Jn.lh_c~snc9tivcfiibof agrecmon~, rcferrid it>'ln Section 25Jicl'•'''.'                       J.·~~bc~nt~ot(lr ~y·Jawlully
  do so, and In 'phltlcul1U ligffi,f 10,'borllply With the tcrins and pfovl~loiill'ofiiiild ~greemimtS s·~!ti                                     or
                                                                                                                          ,e Juiili~lcllor(ancl scope W'ork
  claimed. by each of aucli, cniftri<and" the .p'rocedurc contained therchi. for'tciolution of junsdJcil,., . ..•. ' _dies. ' In Ibo absence of any sil"tih
                                                        to
. prtioedure, odf &UQh .p~'ed~' falls promptly resolve i.hc jurliidlctloi-llll dispute, Subd~ntra~tt>r agrees, 111 ~ls OWi) cos"t' and .expcnsoj upon
  request of Coiltnictpr, fo Iii.Ice any arid all lawful steps to secure a blndl11g ond fin Iii ifoiennlnntlon ofsold jurlsdlctlonal dhpute by the Natfonnl
  Labor Relaiioila Board;
 ll1S06ll'2                                                                       6
      Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.15 Page 15 of 26




'       ' ., Sub,001ilrap!~r;~a~,n{.
    S9bc.oqtruc.tcr cmnply \YJth':;11
                                                t!1~1_ lerrri(11nd 119,n,~1tl
                                                                omenw'
                                                                                                                                             ·:;,~w.•.
                                                                                                                              ,!11hor' .~w.· :~.P;l~.w.'.!t~l •.he. ".".· 1~.n~.)1,i, o.:;#,lPI'~.~-!!) .b·',oJJ,w.m. n.,)·.'· re': q';,,,·:·
                                                                                                                                    llatod. w..1.t!i:'_th_~/A.:f:.b!.·•.•Cf· ~9,-.. ~u,. I no.I l1Ccd. ',.: Whewtho:.~.1.,.
                                                                                                                                                                                                                                                                         1


    c'orlal:.~6iis of thll bctow;}i!'tt
    ot~ali1~hk or an nppri>prilifo labor liirlf8nWf
                                                                                                                                            ,~!\1111-:pcrtif./ffl.;l\ln,Jl>~iiho Yf_pr)I pU~l\11111 ill!J«!
                                                                                                                                            'CJO,                     . . . .,.. ., : ' · .                                           .
                                                                                                                                                                                                                                                    to
             •,:· ..    -       , -~                                              ;,,, .·-·--· ,_.                                         ·-:r.::··~•,:.; :- ' .
         .    -                                                  ·.. ·    . ·.·           -                                     .    -.-     . ,. _·. -                                ·_         .         ",_.,:    .. ·               . ,.. ··                        .
 . . '. >·. ~hould th~~ ~c picketing ori C<lnttiltilor's)qt,ilt~(.~~~.co~trliotor·_.                          ,,, , sb,f,t,9 !JIS,,{ycil wi'i~'fq,r]~lic~litl'.'lCIOi''e'pumose; i(s}J.~!'~e·
 the ob1ltlntlcntor ~Ubco~lra1.1totto 1:1>11tlnuo Uto proper pcrfonnarfofo,fhhi wor • fimt iiltarruptlon or delay,                                                .         · .       <!": !',
          ' _<.\.'i,_/··.',:_~(;~<:.-:/·~··. . . . : ~·-,(·: . ·-::.:i · " .·. :./::::~v-~•I::\::::- .; ... _; .· ·:/i:tftr:..·•-.~- .· ·.• '""·,           " .-             , . ,\J}/:>
           Subcc:iiitracJiliJutft,0r,fj,ro.ml$.\l!! and 11greea th11t ~e"wiU: ~)J1d and require 1'11:'tif;~lii s4beQntructors and tholr ~ubvontTiic/9~ licrf6hi:ilfi'o, ·
 Jobslta work;ot_~i,Jyp~-i~'vft~}fby;ii{f of ili~ labor 11greel'11~11fli sp~~1:n'oifl>clow, t~)~,'t~illf'&fllie' foresohig pr01nj$~. and unalHikl~ifjj~tb:'
                                                                                              1
    lhc ilaffic'eff~(a'shfit\ri,r1tovl90d_,wlUi r01pcct to hln1, ...                              "·'    "'     .-· ,·.                           · '"        ._.,,,,,   -·   . ·.,.                                             . ·.                                        ·.·. ·•   \




       .  l,~;t .·.· '5~b~QnJ~9Jor ~hJ!!l,paJ!lply with !Ill cqu~I :~;Tni~Y1ne11,t OJ))lOrtuidt}' ~ij~ ,!ID~WlY«tR~l}pn requll'ilnil.lllts proil!_IUgated b'f
· ony govemmentlll auti{orliy;1fn~hHJliift•,w(tJ1out,,llmlt11tlon; th~ rc:qulrtil'niirits 6f the Clvil'itl1Jliti1"i"A~t1of:l9M;',· ,,: , . ,    . 0 ·,h.· , ·.
. ·:·: ;·::I:'.·14,·3 : ·, ~u~ijon;~.;~,'s'h~;;· o:;;;;f;I;l;;ir;·:~~·;,~S.•t,o, be ·~;:;;~:??'•' '/·,-<',.c~~lc, FedoJ,i;~~{~\i1};(&,gol. lB'V~'~9: rc··:.'i}:t-·
 inolu'dlh' ,',buOiot;Uinlf dc!<f :rul1Fa!r,J..:.abof$1iiii'dafdii~A:'ctt"lWv. s, ·. d-C1illfli            ". ' . '·• . yi~io"ii"/P4)verfn·:jbc:, work.<,,lJ";,
.Subc~~,~c.to,rf~~' '°'"' ~lvO>,bi~fZi~n(Qcifpiiyr'ait                   tcp<itit~e,~t:
                                                                                f"~ r. no· 1uier ,t~,ij~}            ildnya. aftct l111$0:}~'/iti been p~t~;: ·. .
    SECTJONU, ..
                   . 15.t ··, ·.
_ :, ,iJt,,;--<.     15.t.i' ..
  rndll,Aats, or r111111 .1
  sii'tifijtibcontraclori
  W~Ifle~ ' enillcin, '
 'jiicMs1olri !his·',
 oorroctlon or such' .
 ·niif8.t ill or the f?ll..
                       (a)



                       (b)


                       (c)


                       In the cvonl, ofaj-):cm~e1_1cy aO'ei:'tlng        the safety of persons or.,picqpp_rfYr€on~C:ior may proceed 85 ~bpve without nollco;
                   ·:'::t>~ir1:1t Sf?r-~>::(<.t\';~:f~:,.·: ·: ~.
                         < .....·_".         1
                                                                  -·.· ;· '_'-: ~: - .:)t?ti~--?.                                                  1
                                                                                                                                                                                                        :-=-:_. · ·..:.: ·:~::·..-t:_:                  :.-,... _\:;_·
                                                                                                                    n~re s& , ·~,:~mi~
                                                                                                                                                       ~~-·.··-~--·       .                 ·_:_.·~..




 fony-.,lgh~ (~8~ hi>-~c~~ .. . J~:t~~a~~in::~~[,!!1,1:a&~ct0;k ;._ ''.· '
            5
 'rijl}\1;10 ,P~rfonn. undci'thlfA''                  ,.
                                                                           :l~,~,~f~toril~irim!6t~~:~~~~~f
                                                                                         i!1.or,l;1gcils',fum,liih'~"by be "'' ,·
                                                               'd'Wsl 1(iiy'ni~i~'riaiil,,hnplcmenfu/eq'i'lipM~na
                                                                                                                                                                                                                                                    4

                                                                                                                                                                                                                                                    or                                 to
 :!,ft~£!!~112~fi~~
 pto~1   i:ifthcl'\\'."ot~d.,'
                               :quu~~:
                                 y, ·
                                      ~~ :1iiot~~~t~ltt~KJ~~
                                                       ·-
                                                           1
                                                               !!~:;~~~~:i
                                                          ·· · ···   ·.,
                                                                          ~··: ,~6ltUi6 ;pf[il~[fl~s~~-";o
                                                                                            · ·. " ' ·
                                                                                                                    ~~:1~~~,~~jl~~
                                                                                                                  1 0
                                                                                                                                   '" ·

    .     · !ff ducli CASCi Subcof\lnlctor shall .l,e-pnHtl~ t_o no furthe(paymerlt li11tHlhe bal.nn:cf!_ C?(~!:l~Cont~<it,9r,' s work hns been coniple!~d. At
 llwt time, all <>f ~o c9at.(Jncurred by Conti'ti'cJ.rir lniporforiijing ·Subcontractor's WPi'~; :in~.!µdiJtlf'il ~~tlfuj> of fifteen percent (1~%)'feli
 ovothead and profit oh'sU~hefaWn'i!c~, pl~(u~iiuil'_a!tomeyil'                                         'fees
                                                                          au provided above, sh10i lie!d~ily"¢i«,d•fmm any monies di.Iii or beo<>me due                                                                                                  to
 Subccintnictor,· Sub:~dntiii&tbrsliiill be liable for the payincnt of any amounl b~ whlc.h· /iuoh'tiilp'cn·tes may exceed the u11pald b11lnnce of the
 Contiilct Prici,, · · ·.. · ,, '        ·                                               ·      ·                                      ··

          IS, U Icnnlontlrm (orCooyenlonc§. Contractor "'llY at any tlmo and for IUiY renson formln~te Su~~ontrnctor'8 aerviocs and work
 nt Contrnctar•s convenience. Caricollatlohiiliall be by Befvllie' of written notlco to Subcontractor'il plno~ oN,Jiiiness,

 11100,J                                                                                                                  7
  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.16 Page 16 of 26




                                                     , With the exception that .this Section 16 llhull in no evc111.be construed to require
                                                   extent thii.o'i1liriulited under tho:public policy o(\fifState o(q@'(or)'IJa; Subeorttmotoi' shnll
h1dc'iruilfyandli(.,. . .          .·      ...... ~ctor, inctiidl~gtittelr offiqers; iig~iit&; omployees}fllt'J11,l~i~, p~ntiii!#d suliiidi,alits Md;each
of th~M';' o'fiU1d ®rn''. .'.tiWtHill claims;     hdii, ontiscs of !ictirin; damages, oe1iTsrexJH1nt!O$, 40~11~K~~9,m'~yi• 'tocs•. t~!ses or lljblilty, frd~w
or ln equity, of ~v!ft'i¥Jt~d ~~ natuh, ~ .. .~Yet("Clalms") arising out ~for irh:ohriocllon wlll(Sul>'CQ~.!~,91<1r's opett\lions lo bci.ptrformed
under thla A~emciil(or,• but not lltnlted t : . ·
                  ••'    ·.•-,c.       ,   .   "
                                                                                                                ..· •··          .
          (a) ·         Personal· 1ajury, 11\CIUding, but not limited to, bodily Injury, emotional Injury, slcknos~ or diSoMo, or death         lo   porsons,
1mo~9,2                                                                       8
   Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.17 Page 17 of 26




            (b)                                                                                                                                                                                                               #41¼~,';;1,i;':,,;;?r;;
            (c)
                                                                                                                                                                                                                          --Ji.~NJi'i&~\r?':lubcori~1wnr
            (d)                                                                                                                                                                                                           .~w&!lf~.:_._~n .Ui'~ .Job; ,l!)cludl~lrij!f
                                                                                                                                                                                                                          11ens, ... ,., ._-,             -, • · · -
            (c)                                                                                                                                                                                                             ri~tai-i&hs.
            (t)
            (g)
                                                                                                                                                                                                                          '•' "'" 'i:i~ln·nno~,or,tli/'·';;
                                                                                                                                                                                                                                    ·l'l\Ull'b'\i6fciHtnfof
                                                                                                                                                                                                                                        l'~.:· ;er~.     :\~.




            (b)

            (o)

                                                                                                                                                                    ,•   ••.   ••    •,     I
                                                                                                                                                                         .-    "'i    ,.-·:,,·




                                     ' ' ; !hhi A~eirient dr,he ar'~i'.~l!~:9.i' prepnri,ng or d~liv~t~J} ,,?;            i'il
                                           u.tc.!)nti'actor'oxclualvel:Y IWi'illi!liflforffp,l~.\ed work ls occepica ..
                                          . '::'!,' ,,   .                   .                               .               . ''•':, '    ' .       .·   ·~.   .




' SEC:OON 17.          A1J.U~U:4;11.~-
            17,I

            Subcon~~jf,i,1/~!:'.~lic.~~ns~,      pro~~.!iJ1d rnainlal11 lnsunmce on of~ls oprmHl§ns; iO!)OfP,nlcs acceptublc to CoritrMtor,
 and in accordance, w1ffi-FarC.l11uaa'~S2.022B;:.iS02-mlnimum lnsuranoc rcqulred'M follows:  - -: · · -- , . : •; · ·
                                                                                                                                                                au
                   ·     :   •   '    t•·'(    ,,,_.,        .·.   '   ,;,       -:   '•   -,   ,.',•;           '·   , .. ,,,•. -1   .:         •                                                   •            •   •                                         '




           17.1.J ~ . t l i l R B U d Emlilux~~la~. Workers' G.~illp' ~,{s~tlph,i11~i,lrancc 11!tall boprovldcd m
re(\µlrod by o.ny eppUc'iible' taVlof'reg(jlat!o'ti; Bm~toyer"JPa.~{Hty Insurance shnll be provldid lnfiim6~~\l}ibt'J~'ilinn: ··
                                      '       .··                                 .                      .                     -                                                                 .       .   '•       ...

                       SI ,Of/0,000 each accident for bodily Injury by ilc-Oldent
                       $J.ODO,OQO policy limit for bodily lnjuiyby dls~e
                       $1,000,000 each employee for bodily lnjui,y b~ dlseilse
 If there Is rur expoamo of Injury lo Subconmu:tor's emplciyc~il                                                 under U1c u.s, Loogahorcman'e nn,d Ha,rl>or ,Workers' Compensation Act, ihe
Jones Aol or under law;·, regidlitioni'orstaiulesappllcablc 1i{m11rltln1ccinployces, coverage shall b(l Included for suoh.lajurles or c.lnlms,
            17,1.2     ~ . Subcontracfor shnll onny Comprehcnalve General Liability or Commercial Oencrol Llnbillty
 ll1$0691                                                                                                                             9
   Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.18 Page 18 of 26




                                                                }.-:/.\./::· ·~:·-' ·_'·'.'·            ,   . ; ,: _',i:.:.~ ~j;,·~,:::,,·: _-.                  .::· . ·1,;::•r::~~'.__ ,;~~:::~-.' _:··.   ' :·•   . /-•:-.       /'_/\~f?. _. -~,',._
                                                                 - : ··'               . Subcoritiaotor;elfnll 'carry automoblle'.Uablllty lnsurunae lnctild!ng coverfge fof4fliU
                                                               J\~t              e~. ~µlt~~,pllts:·:r·""'•                'l~I~
                                                                                                              of llabllfifJh!~J~:i@~h:ii11•thsn $ r;oo9;[q9ti;ornbln~iffl6;"1eJ:!ltt

                                                         <f imura#) ui;\a~~,o'rt                                            e. .· - . -·. ~c,nent, sl;~,_':JS!fu'~y e~ by,SiJt~Pl\tnl)'t>:
                                                                '~!.,t1a~t~t.ic~.t!·~lf
                                                          ~ifud~ll'.f411
                                                                           {~J3~)ila . -, _;e~L~?;,\~?•!~\                                                             (~'f,l11surnr(Ob'ti~;i1,p~vl,o;'thnt th"e111"'.\Wln
                                                                                                                                                                        'f&"f~''"·'"'01z,i,><•:\r,?\':r -             .         -      -'~'·'\{:- -•
              17.1,j                           a':iiuch<lit, -- l         , flCCCSSllf)' to 1186\1                                                                 .    to{S i:ornpir&rfo~;Jv,Jll1:h)s ()bllgatloiui U~<!,~f;ii~
Sccilon 16, In the event Subcon              'oiraiTf;u>i . - ''"-y)biiurarice co                                                                                      f4fidor this Agrc~:~,:~nt; Cf~~ctors (Wiif mlilri~fh
sucfi;'.cl,#,veraso anci charge t1tci cxf __ ',W_s'~~&'~1i _,.. _. _, _,r,.orm(niitc this ., __ _
     .;.·\:·:   . .       ·:.;>7/)(·:-l\.-•!:-,--_~i:}(~,t?:~~;/)~}:"{_..:}/_}~-}·:_:f/ . . "· _·; ·. ·-,.· ~_--_., - ---~{L,,--;:. . . _.
                            --     ·:- .         . _,t                                                                                        _ .·       '.-;,                                                             \:       .-·... _ . .


  , /, 17.1.6 · ThJS req11~9;JrfL:                    ·- 1,1,;~:tubJ~t-_10•:theopprov~Jr _-                                                                                                                               1
                                                                                                                        Jfact,or, but.any ac,~op~n9!' <fl~uranco ccttlJ!94tcs.,,~y
Coniractor 11haU In rloiwiiY Uitln:;11t:rell               ~-art't~cltjf <ff the duties' and }S's"' 5 llhlci, ~ hIm In thls'A"faimenC 1r hls\ict Um Its o{olll'ei'
torit&.~f l~SUflU'C' ~ ~ul~'ll~'e'' . , ;pol:tm'en~,',8upeo11Jra~tl)t wlifil\itrtplt~l};lj-~l!~~,i~U.\?:IT)C~ts. . . -• --- -_                                         -·.t ·- -
                                                                  r to eriforcc          In a il111cl; ~iihhcr 'arty of'lhe.-p~vlsibn/&r tili~'s&iloi{j 7 shall not aci as a Wl!i~~r fo
                                             .                                       - ' 1:l.n. 'hfP~i;t:ormllOCO of.thla:A@.,~m~~t' t\llY::exccpU,ms to thci p~~~lonli of thlits~ilon
17 mus! be dellneatcd In tho                                                       ts, ;, ·- · ···' ' -·- ·                                       · _-- ·•-· - -. · ·                 · -·           -                                             ·
     ..              ,: :~./~--~-;~\ .                                 .. <1~.:::.),'.'... ·. ·. ,:·.       . .                                       .
sEr:noN is. QLMMs~oos'~ii,faliN
              ·-•~r1r:-~~/'\? ,\:: · · ' · ,·. ·
                -··:-~,   •'; ,.   · .1;··
                                                 rsocEnurui
                                                   -· ·
                18,1 . . Ad~nf6nLto Arblfrnlc ..
            . . _.·\1;~\~~:~:f~·r•t·~·!,-:~v,~· '·'•\"' . . . . .                                                             .
                All clillms; illiiputes'    nnitrnahcrs In question arising Olli of, or relating 10 this A$,!'aOment or the breach Uu:reof, except for claims
which have been waived by the miildhg or'ifoceptiincc"of fl.iial p~yment, shall be deoiciec(b'y'i'Hif'~)ali_ns proce4urc, lncludln'g any orbftri1ilon
clnuiia, spoolfied In_ the prime coftfrailt bctwooh Contractor''iind Owner, In th_c abseni)c ofan agre.en,""i,fff,to·'ai:t,Jli!tO _in the prime contract, no
clultns ot dlliplitcs iihiil@o'!llbltrated unless provided for In this Agreemeilt or mutually agreed upon by Contractor and sub"contractor hi
writing.                    · ·                                    ·-             ·                ·

                I 8,2              Mltrnlioo flJ2QCldU[llll (lfappUpqblc)
                In    the evcm(~'e prime ~~:~, c:~ta;~~·~ arbitration provision or If arbitration ls provided for ln this Agreement, tho following
1mt11,9,.2                                                                                                                 JO
                    Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.19 Page 19 of 26




          sli~t apply:
                         ·'
           ·..        18,21.,. ijQUG&\ of..Il,ll!YfM!~·' Notice of tho detn_lli!4for arbltrolionllh11ll bo filc~;h):~rltlt11J wl~1~-~~:.~,ttier pllrltto t~is,,il)i~·                  .
          und shall confbrm to the requirements of the 1trbltflltion prov.lslon set forth lnJl1e prlnu, ooi\troct. The deitumi:ltfor arbltrallon shaJl".b~ . 0
          .il~:!1ut~e~ori1iblo "t!ln,e;ift.~,f;. \Vrltten· not!~~ ~tth.o,.c.1~1'11, diipute llr; o~iir milti~rJn_.qu~d~n 'hil(b,)!~M~.i.vefit 'li~c(!~;.io ,liv~~,(_~hal!'-ifrh~: ·. ijJ,.
          at:ljfJJIJ~;dato who_n lnat!!,u_l!ti:~.of legal or ilqllj~blc1,pr1>ooc~lnga brureil on $uch clalm; dispute or- ~th~r ,matter 111 quoat_lon \VOUld be ll4!fod oy.
          tho)i'ppU~able 111atutc of llml~ll_ons, · ·· · · ·                              ·                                      · ·                                          · · · · ·.

           .· .·. fs;i, ~- The _a..v~ rendered by the arbltrator(e) shall be flnul e11Mu,d&ment may bii ~fi\!'red upon It Jn tiocontanoi~lti!U,.
          applloable law.In any court havlngjutiidlctlon.                                 •. .               ·•        ·. .            ,,;" ·•
                •   '.              ··,            •             _,:_.. -.-.                 .·.··,~"-:··'                                        ·:':    '                •      '      • .,                  •       ·:..   ::.,.\_:       ',        •    ' . -.   :••. ·~::-/':            ·.,      •,           ,    1    -\if>?
          :       ·. 18.2,l ·_ ..· ~utlm:\Mibl) IUldPnym~nl, tJnl,ess otherwise nsrced. in wri~ios; S9b~ontraotor'ah~H il!IJT)' 01\ th11 work an~ rii~'fai11
          Qic sche~ulc 'of Vi~rlc' j)cndlntfn!'blt_t\{9on; and, If so, Contfli,~t'or sh11ll co11·11nua. to make pii~fit~Gifo accorda.ii~c ~ltll 1hl~.·~grclill'\eii'f' '.'•'.: Nf
/,;·      _<,       >: :• :·              't•,         .'        .,            .,     ,:/·:,/'·            ,.....              .    ,-               .             '.             -~.<:·...,.·. .
                                                                                                                                                                               , .• -•              ,:,-_.;:··.\;,.':•,_--·...
                                                                                                                                                                                                      .-·:.   '.                                                                            .:· .     '.       '             ::_.:.:,.;:
     ·. . >·;  l fq.~ . . .            ··                                                                            · ··          ··.       SIi; ,T<> l\le extc~t.not.prohlbited b'y th~lni~ntracts
                                                                                                                                                                                                  1
                                                                                                                                                                                                             with ·                                                                       , th9.~Jnhn:s             · .dllftJ"l11l:!J
      . of-Ownuf Coii!t'iriiiiir''Su .· .                                                             . .·.· ·• 'cl other subo'o'ntriti;fofll lnvolvii\ ·a                                      cdmnioo' upstil' ''offoct or'                                                             l lie';}f~ard                  ' ;..,.~          "'i.


    .'roliil~if1~§
      ~~!~fJ\t·!th,!~A~~monti
                   ~,:~~!Jrii~rJffi~Ji:!;,m\fA~r~1Ui~lt
                                             a
                                                        ~t~'!~}'~s~~:'of;r~~ ~!1!f,i1~llt;~~\~l1~~fd?.
                                                                                     to'Ul'f~~e
                                                                                                       '.
                                                                                      ~~t~it&~@·c1or hall b(l_boitild·pfth!i _re:iUll
                                                                                                                                                1                                          1
                                                                                                                                                                                 tb'ii'f,fbllnltloii                                              d11gro'i,'11( ..>_;~1tti11cfor.·
                                                                                                                                                                                                                                                                                     .Qr.t,~~~~[f~l-~g'.
                                                                                                                                                                                                                                                                                                             · .;;71;
                                                                                                                                                                                                                                                                                                                                              :,.· ,.
                                                                                                                                                                                                                                                                                      0




      :;'.' 'f'.~'.:~~:s::lis' ,,:'~&~t.1~~i~Ili~Hnilm1la-or Rrmui.di~~·. ThlsS.eotlon sh~tr;nof be deomcd,li{llrtil~i'l.«>nof IIIIY ~shill or fijri1edi '
          ~ubcontij\~t~~[qiayL(f,livcliridei-;'ilf\y§f_~~eraror State mechiinlc'a;· 'iren laws ot\\,ii~t(any &ppllQnl>.)'ffn)l9r:nnd tn~t~jJl}fpaymeiif'oo:
         '1i'itoh 'ngliti1Af~ltl~a1.~ ~f\' exprc:~1¥,;~alVed'by him.                                                                                     · ·                               · •. · · ·                                   · ·. · ,'>          ·•:              ·       · ··            · ·
                                   •• •     ""'.            :    (.        •   •,,     ••••       , . . . .•   i




                                                                                                               1
                                                            · ~~:
                       . , 18.2.6
                              ,, a)                                                               ';_tor !~P,~~--~'~-a)P-t~P,l~ .~ebou11:~,?.tl\'~ prooedu~J~i;ul~Md ni~lu¼oii~:'·· ge_i,blq11,~ Rfll1oi '··
                                                                ;!p1y:·~1ifd·ni;tot~:::~r!t,d·!~b~€~~:~i~;:J~}.~~~      ;~ 1i~j~\•·'«'· , i ~~;:k, .o61~~d ~rwti~                                                                            ,,,,7,'•
                                                                ~U~CQl'l~tor              ._by ""."'t~'.'   all ~r.J1Ja subconl~C,1_2~J'J,,~¥!i'Y lier IO_,.,,,tp, •proc~,~Hl'lll
                                                                                                                   ~ii IO. bind,                         ,9pntract,
                                                                1tlb~. .                                  ,-;;;:,~ions of said tribun~1,,;1~                    tlie &Qnll'!Jll.11!,ie~r.and to lhe•~r.f~;,~.~-~t l /1 prox!#.,!,~cc,~crel~;~jth
                    . '
                       1
                                  b)                            0 ~:·                                     -~11ncc, o[ Subcqntractor's Wor~,-U1c.SJbcontm~l;(?r/!½~etilpioy~es,,$~b·~S\lbc~n1rec16r's                                                                                                       Ill',)
          sE:~~:f~: wu                                                                              ~•.'"''i! tho Job'lo'~): '"tiili''ia,rr.,1\''1"' 1~ tln\,,j',,~f)8t""lor.' • ,                                                                                                              ··            ··.·.
         .· !<''."'si'ibcit/(•                                                      hiill . •', , .·.. r, ,VJllli au law~; <>l'<J,~l's, citations: hit.es, ~g~r~titins,',~timdtinl,!, and ~!!tu.tes ~l_lh
          o.~~p@doria,I ,J\lijf                                                           ty, Ui(i' h'a    °{IU1U; s\Qra e of'h'a'ti\.fdous mate"riil\' juclde11l 'pfil:{~t~n'J:·a'afct ,• tlq\H. ,~ent'' ~
..· . ~·_cfi!\l_,_.~_1n_.·o'r~-,,_:_th_,,._· .· !_,"ccl,                               ;'~~~n and)~t. 'r6griun. ottr~~rAA,'a!co!ll,rll~!,~f'., ~01>661)tl1\ctqf~h~ll'~~~~~il6tJ~nftffGits,,~g, ile' ·.·.
   .,, ifn;1dYiffii>
, .· · "illti#t,J!ajio;;,!wl .
                                                                                      ~!qat .ef~~t~*~~H:)~n~~it~~i~'.b!~~fae9iij{rti t~1litJ~ltftWttf:~J'lt·!:1i.r~~~~r:,·:·;w:'d'
                                                                       .,, ' ,I~•tawto'rdtirlf3rilltl61~, ruf9s, rugulatf/,ip"s}alaridards imd ~falii'ifis, ·. . . . , ., ,, ' ...
                                                                                                                                                                                                                       1
                                                                                                                                                                                                                       ~d

                                                                -~~7                                                                                                ~·                                             .
        'SECTl'-?rit~..                                                                   ]!~·,·> '...i.. , .                            .                    ·. . . .-               ·              : . ·.. .                     .•                      ..•. • ,                            . .         . .·                 } ·.
                               •, ~:~~. (          1s:fu~:ltkill/J~jlif~,~~-;:~d :~IDi,~~ i;! }::.~sr~\~f:~~~~::t3itti~, all bo,n~(;1i~ur~it:Jt~dl                 1

                                   , AU \vor . . . 'Monnin '\' to· thes'o' 'fe tti¼~lits lr1clud!il ·. 'a\.ibstituilohli Wor')ro )e.T ro . ·. autHoiized <l\l'ffif''; be
                                                                                                                                                                                       1        11

                                                                                                                                                                                                                                                                  8 ·.
         corilii., -.·, J!~fiotiv~/1110 \Vlf1iJ,Ity;pi1ci?ided tn this S~cti~h~io:~l:!all be
         reqitlreo bYliiw'orby the Corifiirc[:p&cuinimts.                                                                                        ·            '·
                                                                                                                                                                                  ,laaam~n lo 11nd no\ linl,ti1lt1o~P~,
                                                                                                                                                                                                             . .
                                                                                                                                                                                                                        ruiy Otl\'tirwerrarlW~r reJtlar
                                                                                                                                                                                                                               ·.          ·. . · . ·
         SECf:lQN                            ~i.
                                ~SE QFJ;~;;~c.:IQR'S EQJJlPMEOCI:                                         . . .                         .       ·
           . ·· .. ljf..~W~~~(-~~pco~~~~~l!:~8..'::~o·~.t~ctor'.s 'eqil'l~nt, mBtDr!nls, li1bor, supplies or faollllies, Subcontt•a~tor shall rel~11burse
                                                                                                                                                            .·        ·.
                                                        ./~}~ept ~·prnv1ded:l~J!~llo~ I5, 1,2 or as otJm~l~e stated heroin. f'!rther, Subcontractor ,1¥.\sP.lhcs all
         C1>ntrlW,qf!!.aJa pre<l_c~~
         rcspc,n.s,11,,lhty for physJ~,1,r,         ... to such equipment, t).l~,l,~riA]S, !Rbor, aupplle11, or fllc1htlcs used Su~oonttactor, SubconlraotofS!ia.11 have
         full .~ponsiblllty for 'i\11 >'- .. -,-· :·~r omissions of Con(rabt_or's. ch1ployeea with regard 10 Subco111nfofor's use or employment'.oLthcm.
                                                                                                                                                                                                                                                  by
         S\lbeonltl!o.1()~ pcccpt,, ciriy'imd all .9f C911iliict9r's equipment, materials, labor, supplies or fucllllles nil fumlahcd, su&oon.trnctPr shall niso
         Indemnify Contfactrir, O~cral ConliiUitor' B.Jtd Owner io the same extcilt as Hstlld In Secllon 16 above.

         SEC11ON 22, ASSIGfiMl~l~Jr.QF                                                                                c;or:rm.~c.:c
              · Subcon1niotoriilfallifbl/ without written consent of Contractor, OJJslgn, tronsfer, or sublet any portion or part of the work required by
          IHIIMP;~                                                     .             \"'. ..                                                                              11                                                                                                 .
  Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.20 Page 20 of 26




                                                                                                                                                                                                                   . ·,.~·· ..
                                                                                                                                                                                                                      ,j;:,:•




 . . .: ·.·    ·. ',· .. -•:.;·:I•!

SEelNON is.:.                   ,.            'E
  ~~~L~c ·'eyf·
it\ahiff;:bath on
                    th11
                                                   :ik !~t~iitit,!i•l~!f~·l1~x;~r~!~:":!t ::~!s~~;~ ~~~if~l1a~~r~~1Jh~&ff.t
                                                                        ~~ltfhe~by_ w~jva, dnf ki\;i':to recover' fees e'xistlng und'er any sllituti,,, lnw I or ~,i1tra'J1:            .,.,
 ::.''/- _'{,:\•?: . - .:. '. . >·i~_::,:.. ·: "'.' '. ,. . . . .-'·:: ./_: t::· . ~.:.;:'::•;•,- .' ·. .·: .,- ....... '   .                      . •' : _:,·:~.[:'         -: ' , ....>
SitC~tbN                  26; WQR AG:B,Eil,M,ENOC,~f(L1s1" lnbor ngre~mc:nt.a to which Contrncto.- Is signatory or cntc:r NONB lf Co11tmctor h~'.riti
\aboragreenionts·,)'·'/' .,r··:,i,f.'"V:i.·, ·•'.>:·.l''"''>.','·''··             "<'.',','•"'   .,   .   ·,,.,   .·'    ,.   •'.,   '·.   ''·':."'   .,   ·'"    '        '            '        ·: .. ,,•..                ''




                                               ,r '.           (Inol~~lng un,JI P,dc::jng, lfappll~nblo)                             ·       .              ..·       •.       .· . ·       ..                 · ··,;\}if:\
                                                 ~:1JtU,1#1 K;o;o;·q~~iit;t9t!~~; lno, bllll ~cc:lvcd 1ho :nP.proprlnto lnsunuioo·cettJ~cntes accotdtli't~~




                                                                                                      •••UMO .S4i!! Sltcat


.... -~60169 ·
              (Contractor's Lloelllle No.)                                                                              (Contractor's License No.)




                                                                                             12
Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.21 Page 21 of 26




                                                                                                                      ',,
                                                                                                                      i,1'    ,:i•'•'




                                                                                                                      :   }::' -~               .   ·:-:
                                                                                                                      $li3~P,~81:0o
                                                                                                                           ·.,.,...     ,'.-'




                                                                                                   '          .   '



                                                             .orllils and Mobllliatlont~r,Scope of Work LI
                                                             ~!fo dayJ of 11'1\'.~I~
                                                             ,, .          .. ...... .
                                                                                       diit,?Fi~·Mpayme_nb:tt(
                                                                                                      .,_... ",




     ·~••,.;.,._~
     ,
         :
             ..•. .• .•   .•
                               .
                                   ,'.T
                                            ........
    Jatcm ettrton,
    c(vll ~rfJTIO      G~neral Engineering, Inc,
             ' {::'~··I'.''.       !• • •      '         •




                                                            1940 541h Street, Sun piego, CA
                                                       Pbono (619) 501~04-00 • Fax (619)501-0402
Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.22 Page 22 of 26




                         .EXHIBIT 2
        Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.23 Page 23 of 26

                                                                    ,                                                .     J    (        .    . . .               I J
                                                       .      .·                                                      tlol\q N~ml:tci~ C"3159160, l~t-e~l\.(m !ehw .u,wd 111 the Vetformttm:e llond
 _ _..,.t>IMll•••'"'n,...                                    (
                              1111..,,••-•••,_ _ _:z•=•°"""""""·,
                       u,..,,m...                                       _ _ _ _ _ _ _ _.,..._ _ _ _ _ _ _ _ _ _"!'"ii_ _ _""""'_ _.,........_ _ _ _.
                                                                                                  DAil: Bd!'1b SXISClJTliP (Mustb&llllf))!> or/QI& than dlllll
                                       PAYMIJ!NT BOND
                                 (SfJt) lnsfrdlit/011; 0/1 rovorso)                             · oFriont,1101)          w/oP,/'i.01 .                            ,             CiMB No.: 90Q0•0046
                                                                                                                                      4
  Public )'.<',f)Ottliro bur.d~n f/Jr U1lll oolleotlmn or lhFormntlon la oaHmala lo t!VOrtlge,li!l  ·;;;r;;-~·i;- res,;;;~;;~'tnoh;dlng
                                                                                                               per                      thll t1rri;fomw1aw1nu rn~lf;t;icl!4))1S,             ~~1'1.idlllniJ
                                                                                                                                                                                                ~xi~l!ng
  dola. sout()OO, gqlhodng Md tt1lllnliifhl~(l' tbl;J •dat11 r1eeded, .anti co,nptoUng !.if\d rovlawtno ·tht1 ooflootlotuifJl'lfm'rMllon;. ·slind commarila. r(igardlirg tl'lle ·burd~n' tjiJllrTitllC:\ •or
 .a,,y otl:iar ai,i'pl!R)t or 1111~ iniffaollon.;oflnformplldn, Jmilu.dfng siiooaaUoi\1J tor tadvotng lhlri ·burden, to tha r:AR seoreJarlal (MVR), 1"adernl Acjqulu.lllon 'Poiloy. t'llvfsl~n, GSA,
WMhlh[llor:i, .DC 204015                                                                                                                                  '
~:a-------
i"RINCJML (lasalnump and bus/h&s~ ndd~~)                                                                                             TYPl.:l'C>fl'. O~GANIZIXTION (1!X"orie)

    KQ;9, Const-ruoHott, Jric.                                                                                                         . INDiVIDlJAL                        PAFl1'N~f'l8Hlf"
                                                                                                                                                                            \            '


    2510 Bou.twi1n:tAVei1ue                                                                                                             Jb!NtV!iNTURE                    X OORPORA1'iciN
    WesESa.qnt'tnentd, CA 9~691                                                                                                      $T:AT!i; OF INCQR PORA'llDN
-                                . ,..;,i,~•-·--~----.,.....,._------,,-·~~,,.~\~·--·                                                  · ·                      44li£ornta
                                                                                                                                                        r,: q:$9
                                                                                                                                 .~,~-,1>•'1'1/~ll!/IIO.,~.oll• . . •.   , . . .•             IW!,Wlll,li,~~--

. SUREiTY(l~S) {N!itnii(ti) 1i11dbus{//llllti addroli/J(a&))
                                                                                                                                 ,'~tt.Ucm7sr                  ~SAND(S) ~UN~~eo S) '.oe~=•
 Great .American l11sµra:nce Comp~ny                                                                                                      "*"'Ji{ .                      . ..       '6.(l(i.             . 00
 301 'E; Fourth Street                                                                                                            ooNrRAor DATe: :                 boN'i:f¼C'l' f.J~.
 Clndnnafl1 OH. lf.5202                                                                                                                 (?!J/i30/14                N6~4~7,S~OJ)•D-i6$5
                                                                                                                                                                 . 'tMk Or~for IF0005
-----------------------------"'------.....----------
                                                                                                                                                                                     1




 OtlLIGA'ffO'N:

 We, .tl)(:! PiJt:idlpal1lll)d ¢µrlilty(les),. areffrmlyJ~oun,d to ,thi;i Un!tadSt:(lte&ofAmer1Ga '(heralnartei oafiGJdlha C$ov1;1rnrp(;ln{} li'.I ihe ~6.ovt1 peMl.euo,,.
  !"!or t,aY:m@nlof,th!li penal sum; we blhd tit!l'$elvei~,.our h'elrs, -exeeiutorsi. admlrils1.~atora/a:ntJ s1foti0saors,Jolhlly Md aavera.Uy. However;• where
 the Suraflea are ootpofallo/il~ Eioilng as cti~iruri;;ll!.:ia, we,. the ·Sutatk~.~. blndoursalves'ln ~uoh ·1:1u'l'l'i 1~dlntlyii111d ~eVbrallylj.aa w0H ~s. 'te$verally"
 only for the pqrpost1,<:if anowlng !l Joint action o.r ~otlons agaln11t en,y or all of us. Fo,r all other .parp.oaflla, aaoli eµr.aty binds ttaelf, JoJntiy ,aod
 sevforally with. the f1tlriofpal, f&rtli~ r,,'a~fli'ol'lfof fhe.:aum. ~h6Wtr oppbsJt!J. tht'J nitne ofthe $ureW. :lfho llrnlL!s lndf.o11tM,thG i!rr\lt of 'Jii,j,blliiy lo
 tna.foltamount \:if the penal sum.                                     ·
 CONDITIONS:
 Thetd)()VEJ cibllg,ali91ils,vo,lt;l'lf the Prlt'!Plpa( prompw m~~espaym~nt to f.)0:P~('l)DQS hayli:ig ('\ dfl'l;)efrelaUqnshlp'NtthV1~ p.rlnolpal or~ ~l!PC011lt:f),Otor
 cffhe ll'r,l~'q{t}SI fpnwnlshlng lab0r, rrraterlal or,both,ln lf.le·pro!'H.'iOUtlon:of the wor}\,proVkJe(I for·rn ihe Cori~a~tJd~htlfled a~o\la,, artdi.\J,Y .authorized
 rl'\ocll«tiattons. oHha c~.ntra'titthat iiubMquently ari:H:r,ad~. Notlue oflhose'modlffoaUhna tb1ha Sur·ety{!es) are. waived;

 Wlfl\tE::SS.: ..
 The Prlh_oipa:r· tind.Surt!ity{/ijiJ') .exeoulldcflhls p1J;.yro1ant bcint:l antJ. affixed thalrseals on the above.date:




                           ··Keith Odistu                                                                                      8,.

                              Presi dentJCEO


    SIGNAi'U~f'i(S)
--ylAMt!($}
       _(!Y()GiV .·



                                                                                                            2,

                                                                                                            2,

                                                                                                                                                              '$1'At,if:Jf\RQ PPRJ\11 i:l~A(RIW, 1oce~)
                                                                                                                                                      Pre26rlb1Jd ~1 (3SA,...;,11AR (4ll CF~)· S(\,~~a(o)
                 Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.24 Page 24 of 26

                                                      J"
                                                                                                                                ("
                                                    (

                                                                         CORPORAT~·-SLJR.E.iY/11::St(Qo(lfllJ.Y.0!f,l
                   N!.\ME&-                                                                 "    ~7.'AlE OF IN(.,), · 1;11\BILITY·l.,1,MIT
  {Q       ',     ADDHES/.'l,

  ~ti::                              1,                                                                       2.                          "
                SJGNATURF-($)                                                                                                                                                                            Cotpora'te
                                                                                  ,,                                                                              -,........ .........____,_,...i-.~
                                                                                                                                                                                                            Seal
  :rrJ
  ,,             ·N~H};~i~-r:
                   , ied
                                     1,                                                ''
                                                                                                           '2,
  ~




  0
                   NAME.&,
                 ,AD1Jf18SS,
                                                                                                              STATE.'Qr, ING.             r   ~IMll'.ITY I-IMIT
                                                                                                                                                                                                             -1,t,IN...,.,.:,..,,.,N,lr,l<>m




          i.---------,--0-..




  ~
                                    ·1,                                                                      2.                                                                                         Co,-p,oi'iile
            Sl~~TURE(S)
                                                                                                                                                                                                           ·::foal
  :::,
                                                                                                                                                            ..
          --t·
                                                                                                                                                                                                                                    I
  Ul,                               1.                                                                       i.


  /;:)
                   ,('rvlled
                   NAM!;&,
                 AQDRffSB·
                                      ~.                        -
                                                                          -
                                                                                                             STATE Pr•INC::,
                                                                                                                                 .
                                                                                                                                   l                        '
                                                                                                                                              ~IABILfJ)' L,IMrT                                                         -·-
  ~-       s1iNATLIRFi.(Sl
                                    i,                                                                      Y~,                                                                                        · Corporate-
 ::i                                                 ,,                                '                                                                                           "
                                                                                                                                                                                                           Seiil
 •I/)     ...,NAMe1~:&:            :1,                                                                      :l.
                  17TLE ~-


 w
                   (:t),p~u
                 . NAME·&.
                · l,\ODrtF,SS··                "
                                                                                                            STATE• OF'(NC;            I       ~IAB)l.llY L.IMIT
                                                                                                                                              ~         .
                                                                                                                                                                                                       ---~--.............

 i -i::r-
 ;;:i
 {/)
          :sI~NATURE!($) .
                    -s&
                                   1'.

                                   1,
                                                                                                            2...
                                                                                                          ..2,,....
                                                                                                                                                                                                        G.orpoi:ate
                                                                                                                                                                                                          •~aaJ
                  ~¥~(~•.
                  .nYlll!frl                            ~


                                          ,,                                  :
                  NAMg&,                                                                                    STATE Of!lNC:            .I       LIABlLTTY l,lMfr
                                                                                                                                          $       '
 .u:            . AD,DRE$l:!

 :i
 ~
          ·$1~/'/~TUR.E(~i
                                   1,,                                                                      2.                                                                                         ,C'orpim1\s
                                                                                                                                                                                                           .Sriml
          .,+l¥1~JfJ           &   1,                                                                      ,2,

 -
 w
          ~:Jl?.eJY.
                  Nf,Mia•!', .
                . ,ADDRESS'
                                                                                                           STATE' Or lti!C,.     ''I      ~[l)B!LltY LIMIT

                                                                                                           i.                                                                            ·--
 :~       $1GNA'fUR~(SJ·
                                   1,-.                                                                                                                                                                ·co,rr.iorate
                                                                                                                                                                                                          ··~e-'I
 Is                   '                                                                                                                                                                                                         "
 (I)
                .~A~J!rjt
                 . ltvned
                                   1,.
                                                            '
                                                                                                           2.
                                                                                                                                                                                                                 '


                                                                                            rNsrRUCTIONS'
                                                                                              . ', . . ·, ' '

  i. l'hls 'rorm, for the pr6tett1or'i o'f •periiomi :supplying labor and                              speioes (Surely Ai' Sur~ty B, etc,) heiided '11 cORPO~ATE
  m~t~frial, /a. used wh.e11 a·p*yment .bcmd IB ~qu/red-~rm:lerthf'I Ace .of                           S.URE1Y(IES)'," ln'.t/,ro·spaoe:deslgnafod 11s.URETY(IES)" on the'fabe
  Augu~t 24, 'I 9351. 49.S!EJ~• 793 (40 u:s·;9, 2'70~~t10~). /1ny davlaffon
                                                                     0
                                                                                                       pf-the f<ln11, 'it1aert on(y the lettel' lgentiTTaa\km of·,th,a',,mre>ies,,
  from 1hls form will roq1Jfre;tha written mpp'ro.val of th ft.Adrriinis(rut'ti1··of
  G',meral Serv:lcas.                                                                                         .(b) ·Whera'indlvidu,,iJ"sUreties are lnvplVed, ~9mplet~.Affldlilvlt       a
                                                                                                     • 9f·lr,1d,l\lldL1al s,ura~y (Sjanqaro 'Forrn 28) ri:ir <:if.l'Ch lndl,y/.du~I s,yrelY,,
  2. li'tseit'the full fogal nanie Md business· ai:ldress cif.tha· P.rlri'olpal·                       ahalfaccoiripany·the bo'nd.·:n,e Oovemmantri:uiy require fhe sUl'et_y.
  In the spaC(:l deslgn'alE(d "Prlnc!P,al" on thr:i fucy:i of thq form .An m,1thoriz~•~:               to· furnish 1addltlor,al substpnt!1;1tlng lnform<:itioH CQl"\car.nlng•tliEilUtnsnotal
  persqn s~pll, s1~q.th~:~or:id':~ny par,son·s.lgntn~ I~ a rep(e,sen~~tlve                             qap$b.111ty,
  c<1pao!ly (e,g,, an aHotm,Y,-IMact). must.fumluh:evldence o,f authority_                                         '                  '                                                           '
  lfll1f!t rifpresen~trvti: ls· not:\l'tne(l1b~r·af the (lrn,, ·P.arfnei:shlp, or Jbinf               4.. Oorpr;irf1tl.ot1s e,Xe,nutl.11g· .th.e, r,ibnd sl1alj afflx,.th,afr .corpa·rata. seals.
  verJ\~r~, or an office,r 9ql1a .co,rpora!lor1 lnvol1,eyct,.                                          lndlv,ldu~I~ ~hall e~acute·the· b,r;,nd \)ppo~I~ the -,yord 1'0orpor.ate Seal".,
                                                                                                                         an
                                                                                                      and lihl!t/1 affix adhesive SGlal lf exaoujad' ln Maine,; New:Hampshtre,,
    3. :{<l) Oorporatlpn~·execLJUi;ig·the qond \!IS .sur~\!es niy~t .ep,paCJ.,:· o~ ...               pr any other .Jurlsqlctkin reqWrlng :adhe"slve .s~als.
   1hr,; D(lp<'!rlrn.1=1111 of!l1e Treaspry'a .JJst of. appro1ved. s~n:i!,les ·and must
   .act wlthln 111e1 llinltallbi1'11stod therelh, WJ1ere,more tliEin.ona corp.orate                   ~- Type the name ·and tltla:of ei'acih person signing ,\hit\ b'o'nd In '•\he·
·..slfr\'!t,Y .Js ,lnvol~eJd,.thfllr ·11a1i1es.. and addr.e·~.i:'IS~ sHP.11 '.ilpp(lar In thEl        space prayli:lild.                           ' ·     ·
   Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.25 Page 25 of 26
                                               . (
. --~¾t:~it~~.,.,~~~~··· ..B-~i~S!.'il!!ffiiil-&l.li~i.•mili!i\illi~~l\-..~1fi!•!~f:lm!'llti.\llilltla.1!~t\!!,i!iil!iil,i!Saillil!l1!!l(l!l1

                                CAUFORNIA.ALL~PURPOSE ACKNOWLEDGMENT

     STATEOFCAUPORNIA                                                                      }
     Cotmtyof .CeJ!lf~o,;.;.rn..:..:ia:;...__ _ _ _ _ _~ - - - - - - ·: ·

                                                                                                                                              , NotaryPubl!c,


    personally appeared §:,and_r~.'"'"H.;..;,;:..ac-a1a-"c.;.;.k_ _ _ _ _ _ _ _ ,,,,,..,....,.,...,....=.,,,...,,,.,._------------
                                                                                 .•i'lme(sj of Sl(ine~s)


                                                                           who pfovedd() me           qr:(lhe ~ilfsl~ ¢f sat1$f1;1ctory ,e:Vldenc())'to
                                                                           l?~./ne. P'~rao~(~).w~o~eJ1arrie s .Jsta1~,$.pt):scr1pa~ tcY the
                                                                           i,y1thln 111atn;im1;1r,t at1itl 1;1cKr10 .    d:l◊'.me th~t he/slre/tt1ey
                                                                           e~e~'ute\,i·ttwrs.c1m~ lti hl$(het. ....· .. thor!~~tl.ey~P.~PltY(ies),                       1


                                                                           a.nd.· tha.t .b.•y. hls/·h·e..rlth·e·~.Iri.l!gm.Jtfl.•l .re(s) :c>n. the. l.rtsttumenttl.ie
                                                                           peir·soh(st or the ·entity upbn bah1:tlf bf' whlch '(he person(s)
                                                                           acted, ej{i!lOl,.lted fl:\(1dn~:tnir~~ht.                                               ·
                                                                            I o~rtlfy un()E1rP~NALTYbJ= PERJURY vnder the laws.of
                                                                           the State of Caifforhla that the fbr(,)~olng parasmph ,I$ true
                                                                            and t:Qrr~ct                                       ·
                                                                           Vvltne.ss my hr:iri,/:lm:l offlclal -seal.
                                                                           Signatur!il .~-          (J • ·                  . ,t,.{\4;]i)
                       Plaoo Not.ary.SOiliAl1!iVll                                         $iqnall1l'CI of: Oil            ·'"'-"--""------------



    - - - - - - - - - - - OPTIDNA:L - - ~ - - - - - - - - - -
     rhough tlte Jnforrniiifion belowis nofr0C1t:1ired byta~ lt:rha:v prove ·vaili~bli:f.to parsoni relying b/'.l the dboum'ent
            ··     a·n;d cpuld pri;)venl frauduJem.remtWa.1 ano r~sttt§chrnentof 'th:e rorrh to•1#mothen:ioQl./1?1Eiht.
     Desodptlon ofAttac-hod            Oocu,n,,mt
    title or Type o.fDo~ut;nf;lnt: _____v_ _ _ _ _ _ _ _...,,,..._ _ _ _ _ _ _ _ _ _ _ _ __

     DooumentDaf~; ~ · - - - - - - - - - - - - - - - Number•of'Pages: _ _ _ _ _ __.,

     $1gnar(s} Other i'.han Named Above: - - - - - - - - - - - - - - - - - ~ - - - - -

     C~p~city(lo~) tr:lalrnedby Signer(~)

    .Slgner'.s Narne: Sandra R. Bli,!=ck.:....· _ _ _ _ _ __                     .Slgr:ie(s.Name:: - - - - - - - - - - ~ - - -
    D tndivldllal                                                                □ lhdividt.J~I
    O Cc)rpmate Qftiqer ~ Title(s}: _ _-""'-_ _ _ _...,..                         □ C<jfpo(atS Offfomr _;TJ(le(s): - - · - - - - - ·
    □ Par:U1er       □Limited []Generel            .         '
                                                                                  □ Partner     Cfumltad □ Gerteral
    00 Attorney lt:i Fact.              ~IGI-IT THUMBPRINT                       fJ Attorri~y Ii, Fact                                  !RIGHT THUMBPRINT
                                                       OF SIGNER                 CJ Tru,stea                                                 OF SIGNER
    □   Ttw,tee
    □   Guc1rdlan .or Conservator                    fop of tflurnb hota          [J G)uardlan or Conservator                            · Top,ofthur'ilb.hiira
                                                                                  □   Other:
    0 Othpr:~------

    · Slgheri's Repn~sentlng:                                                     Signer Is Represen'tlhg:
    ~fJ:tArner k i a ~
    Qmn~mriy~·- ' - - ~ - -
Case 3:19-cv-00428-GPC-NLS Document 1 Filed 03/05/19 PageID.26 Page 26 of 26
                        (,,
                                                     (
  JS 44 (Rev. 12/12)          Case 3:19-cv-00428-GPC-NLSCIVIL
                                                          Document
                                                              COVER1-1 SHEET
                                                                       Filed 03/05/19 PageID.27 Page 1 of 2
  The JS 44 civil cover sheet and the information contained herein neither replace nor stipplement the filing and service of pleadings or other papers as required by law, except as
  provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
  purpose of initiating the civil docket sheet. (SEE INS71WCTIONS ON NEXT PAGE OF THIS FORM.)

  bJfVE8~tA~lJlf~ AMERICA for the use and benefit of CIVIL PRIME                                                                                                                      Gl?~l/~Mc~N INSURANCE COMPANY, an Ohio corporation;
  GENERAL ENGINEERING, INC., a California corporation                                                                                                                                 K.O. 0. CONSTRUCTION, INC., a California corporation

        (b) County of Residence ofFirst Listed Plaintiff                                                                                                                                   County of Residence of First Listed Defendant                                             Hamilton County
                                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                                           NOTE:          IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                                          THE TRACT OF LAND INVOLVED,

                                                                                                                                                                                             Attorney~ (l[_K110~,11)
                                                                                                                                                                                                                                                                          '19CV0428 GPC NLS
 P. ~ln&brrmc~Mrm!o"n1t~&auih1i1RWtmat'~'.b51amond (858) 737-3100                                                                                                                    Colin K. Mccartny, Esq. (714) 620-2350
 Finch, Thornton & Baird, LLP-                                                                                                                                                       Lanak & Hanna, PC
 4747 Executive Drive, Suite 700, San Diego, California 92121                                                                                                                        625 The City Drive South, Suite 190, Orange, California 92868

  II, BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                                                                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                                                        "X" in One Box.for Plaintiff
                                                                                                                                                                                  (For Dive,wity Cases Only)                                                                                and One Box.for D~fendant)
 0 I             U.S. Government                           ~ 3           Federal Question                                                                                                                                           PTF       DEF                                                          PTF       DEF
                  · Plaintiff                                              (U.S. Govemmenl Not a Party)                                                                 Citizen of This State                                       O 1        0       I   Incorporated or Principal Place                  O 4      O 4
                                                                                                                                                                                                                                                             of Business In This State

 0 2             U.S. Government                           0 4           Diversity                                                                                      Citizen of Another Stale                                    0 2        0       2   Incorporated and Principal Place                 0   5    0 5
                    Dcf'endant                                             (Indicate Citizenship 1!( Parties in Item Ill)                                                                                                                                     of Business In Another State

                                                                                                                                                                        Citizen or Subject of a                                     0 3        0       3   Foreign Nation                                   0   6    0 6
                                                                                                                                                                          Forci n Count
 IV, NATURE OF                              SUIT(Placean "X"i11011eBox011ly)
m-':>:"'.''f~,   ;>{C0lil!l10/A,_ ~'.ll'j >"!>,-,.,,
                                                 k-a_c-       _c: -
                                                            C --.---- - - -:-_ - -,__,,~ ::_-,
                                                                     ·TORTS                                      -- -::,- -y_-_~-- _- -- -_- ------ --~ --:=-:':---:-c. -_   FORFEITtJrul/RENALTY                                                  BANI11'RURJl'G¥, · ·
                                                                                                                                                                                                                                             ·•,,: 1                        -    ~"""""'   --- 'OTHERIS!UATUTES-"-cc':     0
                                                                                                                                                                                                                                                                                                                               ';1
 0 110 Insurance                                           PERSONAL INJURY                                  PERSONAL INJURY                                            0 625 Drug Related Seizure                                       0 422 Appeal 28 USC 158                 0   375 False Claims Act
 0 120 Marine                                          0   3 IO Airplane                                  0 365 Personal Injury .                                            of Property 21 USC 881                                     0 423 Withdrawal                        0   400 State Reapportionment
 l!!I 130 Miller Act                                   0   315 Airplane Product                                  Product Liability                                     0 690 Other                                                            28 USC 157                        0   410 Antitrust
 0 140 Negotiable Instrument                                    Liability                                 0 367 Health Care/                                                                                                                                                    0   430 Banks and Banking
 0 150 Recovery of Overpayment                         0   320 Assault, Libel &                                 Pharmaceutical                                                                                                          '"'">i"·'"P n•Ml'Y"RI&Il'fc$"):l;;i J1 0    450 Commerce
          & Enforcement of Judgment                             Slander                                         Personal Injury                                                                                                          0 820 Copyrights                       0   460 Deportation
 0 151 Medicare Act                                    0   330 Federal Employers'                               Product Liability                                                                                                        0 830 Patent                           0   470 Racketeer Influenced and
 0 152 Recovery of Defaulted                                    Liability                                 0 368 Asbestos Personal                                                                                                        0 840 Trademark                                Corrupt Organizations
          Student Loans                                0   340 Marine                                            Injury Product                                                                                                                                                 0   480 Consumer Credit
          (Excludes Veterans)                          0   345 Marine Product                                    Liability                                            ;_-~-~-'-::-~~_;_¥;4t.~-~,:   , !i il<t;i':t{~f!/- :)=.
                                                                                                                                                                                                                                "   ~
                                                                                                                                                                                                                                                  ,,a, ,, ~;f '■ ~11cva=::,~½,6
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                !-/V
                                                                                                                                                                                                                                                                                    490 Cable/Sat TV
 0 153 Recovery of Overpayment                                  Liability                                  PERSONAL PROPERTY
                                                                                                             0 710 Fair Labor Standards                                                                                                  0 861 HIA (l 395tl)                    0   850 Securities/Commodities/
         ofVeteran's Benefits                          0   350 Motor Vehicle                              0 370 Other Fraud
                                                                                                                      Act                                                                                                                0 862 Black Lung (923)                          Exchange
 0 160 Stockholders' Suits                             0   355 Motor Vehicle                              0 371 Truth in Lending
                                                                                                             0 720 Labor/Management                                                                                                      0 863 DIWC/DIWW (405(g))               0   890 Other Statutory Actions
 0 190 Other Contract                                          Product Liability                          0 380 Other Personal
                                                                                                                      Relations                                                                                                         0 864 SSID Title XVI                    0   891 Agricultural Acts
 0 195 Contract Product Liability                      0   360 Other Personal                                   Property Damage
                                                                                                             0 740 Railway Labor Act                                                                                                    0 865 RSI (405(g))                      0   893 Environmental Matters
 0 196 Franchise                                               Injury                                     0 385 Property Damage
                                                                                                             0 751 Family and Medical                                                                                                                                           0   895 Freedom of Information
                                                       0   362 Personal Injmy -                                 Product Liability
                                                                                                                      Leave Act                                                                                                                                                          Act
                                                               Medical Malpractice                           0 790 Other Labor Litigation                                                                                                                                         0 896 Arbitration
It:      ·· REAU'PR011ER'I'Yii ··                        .• 0rn1rnRIGH!fS~~~ (PRISONER PE'Jlllfl0NS~ 0 791 Employee Retirement                                                                                                          iA<<•miii'ffERA'I:Nl';\;~i;S"' ,,,r,-\.c- 0 899 Administrative Procedure
 0    210 Land Condemnation                            0 440 Other Civil Rights        Hab·eas Coqius:               Income Security Act                                                                                                0 870 Taxes (U.S. Plaintiff                     Act/Review or Appeal of
 0    220 Foreclosure                                  O 441 Voting                  0 463 Alien Detainee                                                                                                                                        or Defendant)                          Agency Decision
 0    230 Rent Lease & Ejcctmcnt                       0 442 Employment              0 510 Motions to Vacate                                                                                                                            0 871 IRS-Third Party                     0 950 Constil11tionality of
 0    240 Torts to Land                                0 443 Housing/                      Sentence                                                                                                                                              26 USC 7609                            Stale Statutes
 0    245 Tort Product Liability                              Accommodations         0 530 General
 0    290 All Other Real Property                      0 445 Amer. w/Disabilities - 0 535 Death Petrnlty     .,,.,_, 'l'IVI IVI •~ilfA:,');ION~,'ilh::t

                                                              Employment               Other:.               0 462 Naturalization Application
                                                       0 '446 Amer, w/Disabilities - 0 540 Mandamus & Other  0 465 Other Immigration
                                                              Other                  0 550 Civil Rights              Actions
                                                       0 448 Education               0 555 Prison Condition
                                                                                     0 560 Civil Detainee -
                                                                                           Conditions of
                                                                                           Confinement
V, ORIGIN                      (Place an "X" in One Box Only)
)8( I Original                         O 2 Removed from                                          0   3   Remanded from                                0 4 Reinstated or                              O 5 Transferred from                                  0 6 Multidistrict
            Proceeding                           State Court                                             Appellate Court                                              Reopened                                      Another District                           Litigation
                                                                                                                                                                                                                    (.,pecijy)
                      Cite the U.S. Civil Statute under which you arc filing (Do 1101 citej11ristlictlo11a/ statutes 1111fess tlil•ersity):
                      40 u.s.c. 3131-3133_ _ _ _ _ _ _ _ _
VI. CAUSE OF ACTION t-B-r-ie_f_d-es_c_riJ-)t-io_n_o_f_c_au-s-e:            · _ _ _ _ _ _ _ _. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                            Recovery on Miller Act Payment Bond, Breach of Contract, and Reasonable Value
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                                                                                      DEMAND$                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                              505,595.16                                                              JURY DEMAND:        )!;1 Yes   O No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                                                                                                           DOCKET NUMBER
DATE                                                                                                        SIGNAT~TOJ3,NEY or~ORD
03/04/2019                                                                                                 ~                                              .
FOR OFFICE USE ONLY

      RECEIPT/I                                  AMOUNT                                                        APPL YING JFP                                                                                 JUDGE                                                MAG, JUDGE
                 Case 3:19-cv-00428-GPC-NLS Document 1-1 Filed 03/05/19 PageID.28 Page 2 of 2
 JS 44 Reverse (Rev. 12/12)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                   Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of.the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

 I.(a)     Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
           only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
           then the official, giving both name and title.
     (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
           time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
           condemnation cases, the county of residence of the "defendant" is the location of the tract ofland involved.)
     (c)   Attorneys, Enter the firm name, address,-telephone number, and attorney of record. Ifthere are several attorneys, list them on an attachment, noting
           in this section "(see attachment)".

II.        Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings.• Place an "X"
           in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
           United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
           United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
           Federal question. (3) This refers to suits under 28 U .S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
           to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
           precedence, and box 1 or 2 should be marked.
           Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
           citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
           cases.)

III.       Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
           section for each principal party.

IV.        Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
           sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
           one nature of suit, select the most definitive.

V,         Origin. Place an "X" in one of the six boxes.
           Original Proceedings. (1) Cases which originate in the United States district courts.
           Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
           When the petition for removal is granted, check this box.
           Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
           date.
           Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing elate.
           Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
           multidistrict litigation transfers.
           Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407,
           When this box is checked, do not check (5) above.

VI.        Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
           statutes unless diversity, Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.       Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
           Demand, In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
           Jury Demand. Check the appropriate box to indicate whether or not a jmy is being demanded.

VIII.      Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
           numbers and the corresponding judge names for such cases.

Date and Attorney Signature, Date and sign the civil cover sheet.
